judgment of the court was pronounced by
King, J.
The motion made to dismiss this appeal, on the ground that the clerk of the District Cdurt has not certified that the record contains all the testimony adduced on the trial, must prevail. The certificate of the clerk is that, “ the record contains all the papers on file in the suit of William C. Dwight, Curator &c v. W. P. Allen and David Bell.” This certificate is clearly insufficient. C. P, art. 896. 2 An. Rep. 11. We find in the record no statement of facts nor bill of exceptions.

Appeal dismissed.